DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 10/2/22.  Species I was elected without traverse.  Claims 1-16 and 19-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for determining a relative performance measure between at least two players in a sport. The limitation of receiving position information relating to each of the players and a sporting projectile as each player hits or receives the sporting projectile, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses a user watching tennis and determining position information relating to each of the players. Similarly, the limitations of: determining are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.  Similar reasoning is applied to claims 2-16, 19 and 20.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) Claims 1-16 and 19-20 are pending are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Publication No. 2019/0009133 A1 to Mettler May (hereinafter “Mettler May”).

Concerning claim 1, Mettler May discloses a method for determining a relative performance measure between at least two players in a sport (paragraphs [0412]-[0414] – relative performance between players is measured), comprising: 
receiving position information relating to each of the players and a sporting projectile as each player hits or receives the sporting projectile (paragraphs [0419]-[0423] – position/projectile information is extracted based on play), and 
determining, based on an analysis of the position information, the relative performance measure between the players (paragraphs [0412]-[0414] – relative performance between players is measured).  

Concerning claim 2, Mettler May discloses wherein the position information comprises information that indicates the distance between the sporting projectile and one of the players (paragraph [0853] – distance between player and sporting projectile is determined).
  
Concerning claim 3, Mettler May discloses wherein the position information comprises information that indicates the distance between the sporting projectile and the player hitting the sporting projectile. (paragraph [0853] – distance between player and sporting projectile is determined). 

Concerning claim 4, Mettler May discloses wherein the position information comprises information that indicates the distance between the sporting projectile and the player receiving the sporting projectile when the sporting projectile is hit by the/a player hitting the sporting projectile (paragraph [0853] – distance between player and sporting projectile is determined).  

Concerning claim 5, Mettler May discloses wherein the position information comprises information that indicates the distance travelled by a player when receiving the sporting projectile (paragraph [0853] – distance travelled of player and sporting projectile is determined).

Concerning claim 6, Mettler May discloses wherein the position information comprises information that indicates the spin on the sporting projectile when the sporting projectile is hit (paragraph [0853] – spin of sporting projectile is determined).
Concerning claim 7, Mettler May discloses wherein the position information comprises pose information that indicates the pose of a player (paragraphs [0419]-[0423] – pose/pattern of player information is determined). 

Concerning claim 8, Mettler May discloses wherein the method further comprises: receiving time information relating to each of the players and the sporting projectile as each player hits or receives the sporting projectile, determining, based on the position information and the time information, the velocity of the sporting projectile, and wherein the relative performance measure is determined based on an analysis of velocity of the sporting projectile (paragraphs [0412]-[0414] , [0419]-[0423], [0853] – position/projectile information is extracted based on play). 

Concerning claim 9, Mettler May discloses wherein the method further comprises: receiving time information relating to each of the players and the sporting projectile as each player hits or receives the sporting projectile, determining, based on the position information and the time information, the time taken for a player to hit the sporting projectile, and wherein the relative performance measure is determined based on a comparison of the time taken for a player to hit the sporting projectile (paragraphs [0412]-[0423] –  position/projectile information is extracted based on play).
 
Concerning claim 10, Mettler May discloses wherein the method further comprises determining a value associated with each of the players based on the relative performance measure, wherein the sum of the values is a predetermined amount (paragraphs [0412]-[0423] – relative performance is determined based on value associated with player).
   
Concerning claim 11, Mettler May discloses wherein the method further comprises displaying the value associated with each of the players (paragraphs [0412]-[0423] – relative performance is determined/displayed based on value associated with player).

Concerning claim 12, Mettler May discloses wherein the method further comprises sending the values to another device (paragraphs [0412]-[0423] – relative performance is determined based on value associated with player and sent to device).

Concerning claim 13, Mettler May discloses wherein the sport is tennis and the sporting projectile is a tennis ball (paragraphs [0412]-[0423] – sport is tennis).   

Concerning claim 14, Mettler May discloses wherein the relative performance measure is determined at the end of a point (paragraphs [0412]-[0423] – performance is determined at the end of a point).    

Concerning claim 15, Mettler May discloses wherein the relative performance measure is used to determine a point (paragraphs [0412]-[0423] –  performance determines point).

Concerning claim 16, Mettler May discloses wherein the analysis of the position information is performed by an Al model that creates variable groupings based on position information from previous sport games (paragraphs [0120], [0130] – AI is used to determine position information).

Concerning claims 19 and 20, see the rejection of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715